THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT
TO REGISTRATION OR AN EXEMPTION THEREFROM.  PARTY B MAY REQUIRE AN OPINION OF
COUNSEL SATISFACTORY TO PARTY B THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

December 17, 2003

Mentor Corporation
201 Mentor Drive
Santa Barbara, CA  93111
Attention:  Chief Financial Officer

 

Credit Suisse First Boston International
One Cabot Square
London E14 4QJ
England



Dear Sirs:

The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the Transaction entered into between Party A and Party B
through the Agent on the Trade Date specified below (the "Transaction").  This
Confirmation constitutes a "Confirmation" as referred to in the Agreement
specified below.

1.         The definitions and provisions contained in the 1996 ISDA Equity
Derivatives Definitions (the "Equity Definitions") and in the 2000 ISDA
Definitions (the "Swap Definitions" and, together with the Equity Definitions,
the "Definitions") (in each case as published by the International Swaps and
Derivatives Association, Inc.) are incorporated into this Confirmation.  In the
event of any inconsistency between the Equity Definitions and the Swap
Definitions, the Equity Definitions will govern, and between the Definitions and
this Confirmation, this Confirmation will prevail.  References herein to a
"Transaction" shall be deemed to be references to an "Share Option Transaction"
for the purposes of the Equity Definitions and to a "Swap Transaction" for the
purposes of the Swap Definitions.  For purposes of this Transaction, "Warrant
Style", "Warrant Type", "Number of Warrants" and "Warrant Entitlement" (each as
defined below) shall be used herein as if such terms were referred to as "Option
Style", "Option Type", "Number of Options" and "Option Entitlement",
respectively, in the Definitions.

            This Confirmation (together with all other Confirmations of Share
Transactions between Party A and Party B with respect to Shares of the Issuer
contemporaneously or previously entered into between them, notwithstanding
anything to the contrary therein) shall supplement, form a part of, and be
subject to an ISDA 1992 Master Agreement (Multicurrency - Cross Border) (the
"Agreement"), as if, on the Trade Date of the first such Transaction between
Party A and Party B, they had executed the Agreement (without any Schedule
thereto) and specified that (1) the Automatic Early Termination provisions
contained in Section 6(a) of such Agreement would apply, (2) Second Method and
Loss would apply, (3) such Agreement would cover only Share Transactions with
respect to Shares of the Issuer referred to herein and (4) for purposes of
Section 2(c) of such Agreement, references to payments of amounts denominated in
the same currency shall be deemed to include references to deliveries of Shares
issued by the Issuer, and Section 2(c)(ii) of such Agreement would not apply. 

            The Agreement and each Confirmation thereunder will be governed by
and construed in accordance with New York law without reference to choice of law
doctrine and each party hereby submits to the jurisdiction of the Courts of the
State of New York.

            In this Confirmation, "Party A" means Credit Suisse First Boston
International, "Party B" means Mentor Corporation and "Agent" means Credit
Suisse First Boston, acting through its New York branch and solely in its
capacity as agent for Party A and Party B.

2.         The terms of the particular Transaction to which this Confirmation
relates are as follows:

            General Terms:

                        Trade Date:                              December 17,
2003

                        Warrant Style:                           European

                        Warrant Type:                           Call

                        Seller:                                       Party B

                        Buyer:                                      Party A

Shares:                                     The shares of the common stock of
Mentor Corporation (the "Issuer"), par value USD 0.10 per Share (Bloomberg
ticker MNT, ISIN US5871881034).

                        Number of Warrants:                 5,121,377

                        Warrant Entitlement:                  One (1) Share per
Warrant

                        Strike Price:                              USD 39.4275

                        Premium:                                  USD 11,890,813

Premium Payment Date:            December 22, 2003

                        Exchange:                                 New York Stock
Exchange

                        Clearance System:                     The Depository
Trust Company

                       

Calculation Agent:                     Party A.  The definition of "Calculation
Agent" in the Equity Definitions shall be amended by deleting the second
sentence thereof and replacing it with the following:  "Whenever a Calculation
Agent acts or makes any determination, it will do so in good faith and in a
reasonable manner.  In the event of a good faith error, and upon becoming or
being made aware of such error, the Calculation Agent shall promptly correct
such error (and shall not be liable for any error promptly corrected for any
amounts greater than the actual cost of such error)."

            Procedure for Exercise:

                        Expiration Time:                        The close of
trading on the Exchange.

Expiration Date:                        January 1, 2009.

Automatic Exercise:                  Applicable, subject to Section 3(a) below.

Settlement Terms:                                 Net Share Settlement, unless
Party B elects Net Cash Settlement (as defined below).

Net Share Settlement:                Subject to Sections 3 and 4 below, unless
Net Cash Settlement applies, on the Settlement Date Party B shall deliver to
Party A, through the Agent, a number of Shares equal to the Final Settlement
Amount.

Net Cash Settlement

Election:                                    By no later than the Settlement
Cutoff Date, Party B may elect, by notice in writing to Party A (given through
the Agent), that Net Cash Settlement shall apply, in which case the Net Share
Settlement terms set out above shall not apply.  If no such notice is delivered
to Party A by the Settlement Cutoff Date, the Net Share Settlement terms set out
above shall apply.

Net Cash Settlement:                 If Party B elects Net Cash Settlement,
subject to Section 3 below, then on the Settlement Date Party B shall pay to
Party A, through the Agent, the Net Settlement Amount.

Settlement Date:                        The scheduled Expiration Date, unless
otherwise provided by Section 3 below.

Reference Price Period:             The period of twenty (20) consecutive Valid
Days commencing on the date that is the 22nd Exchange Business Day expected to
occur prior to the scheduled Expiration Date, provided that if such Reference
Price Period otherwise would exceed twenty (20) Exchange Business Days or would
end after the scheduled Expiration Date due to the occurrence of one or more
Disruption Events, then such Reference Price Period shall end on such twentieth
(20th) Exchange Business Day or on the day prior to the scheduled Expiration
Date, as applicable.

Settlement Cutoff Date:             The date that is thirty (30) days prior to
the Expiration Date.

Valid Day:                                An Exchange Business Day on which
there is no Disruption Event with respect to the Shares.

Disruption Event:                       A Market Disruption Event as specified
in Section 4.3(a)(ii) of the Equity Definitions (determined as if this
Transaction were a Cash-settled Share Option Transaction) or a Settlement
Disruption Event as specified in Section 6.5 of the Equity Definitions
(determined as if this Transaction were a Physically-settled Share Option
Transaction).

Final Settlement Amount:           The number of Shares, rounded up to the
nearest whole Share, determined by the Calculation Agent to be equal to the
quotient of (x) the related Net Settlement Amount divided by (y) the related
Reference Price.

Net Settlement Amount:             The product of (x) the number of Warrants
expiring on the Expiration Date multiplied by (y) the related Final Price
Differential.

Final Price Differential:              An amount equal to the greater of (x) the
excess of the related Reference Price over the Strike Price and (y) zero.

Reference Price:                       The average of the Volume Weighted
Average Prices of the Shares on the Exchange for each Valid Day falling in the
Reference Price Period, provided that if there are fewer than twenty Valid Days
within the Reference Price Period then the related Reference Price shall be the
Calculation Agent's good faith estimate of the value of one (1) Share on such
day.

                        Volume Weighted

Average Price:                          In respect of any Valid Day, the volume
weighted average price per Share as displayed under the heading "Bloomberg VWAP"
on Bloomberg Page MNT <equity> AQR in respect of the period from 9:30 a.m. to
4:00 p.m. (New York City time) on each such Valid Day, or if such Volume
Weighted Average Price is not available, the Calculation Agent's good faith
estimate of the volume weighted average price of the Shares on such Valid Day.

            Adjustments:

     Method of Adjustment:                      Calculation Agent Adjustment. 
For the purposes of Section 9.1(e)(iii) of the Equity Definitions, a regular
dividend or distribution of $0.15 or less per Share per fiscal quarter shall not
be deemed an "extraordinary dividend" and any dividend or distribution of
greater than $0.15 per fiscal quarter shall be deemed an "extraordinary
dividend".

Extraordinary Events:

                 Consequences of Merger Events:

     (a)    Share-for-Share:                      Alternative Obligation;
provided that notwithstanding the above, the Calculation Agent will determine if
such Merger Event adjustment affects the theoretical value of this Transaction
and if so, may in its reasonable discretion make the adjustment set forth in
paragraph (A) under the definition of "Calculation Agent Adjustment" (as defined
in the Equity Definitions) to the terms of this Transaction to reflect the
characteristics (including without limitation, the volatility, dividend practice
and policy and liquidity) of the New Shares.

     (b)    Share-for-Other:                       Cancellation and Payment,
subject to the terms of Section 5 below.

     (c)    Share-for-Combined:                Cancellation and Payment, subject
to the terms of Section 5 below.

     Delisting, Nationalization

     or Insolvency:                                   Cancellation and Payment,
subject to the terms of Section 5 below.

3.         Excess Share Ownership Provisions;  Conversion Exercise Condition;
Conversion Notices:

(a)        (1)  Excess Share Ownership Provisions.  Notwithstanding any other
provision hereof, Party A may not exercise any Warrant hereunder, and Automatic
Exercise shall not apply with respect thereto, if the exercise of such Warrant
would cause Party A to become, directly or indirectly, the beneficial owner of
more than 9.9 percent of the class of the Issuer's equity securities that is
comprised of the Shares for purposes of Section 13 of the Securities Exchange
Act of 1934, as amended (in such case, an "Excess Share Owner").

Party A shall provide prior notice to Party B, through the Agent, if the
exercise of any Warrant hereunder would cause Party A to become directly or
indirectly, an Excess Share Owner; provided that the failure of Party A to
provide such notice shall not alter the effectiveness of the provisions set
forth in the preceding sentence and any purported exercise in violation of such
provisions shall be void and have no effect.

If Party A is not permitted to exercise any Warrant because such exercise would
cause Party A to become, directly or indirectly, an Excess Share Owner and
Party A thereafter disposes of Shares owned by it or any action is taken that
would then permit Party A to exercise such Warrant without such exercise causing
it to become, directly or indirectly, an Excess Share Owner, then Party A shall
provide notice of the taking of such action to Party B, through the Agent, and
such Warrant shall then become exercisable by Party A to the extent such Warrant
is otherwise exercisable hereunder.  In such event, the Expiration Date with
respect to such Warrant shall be the date on which Party B receives such notice
from Party A, and the related Settlement Date shall be as soon as reasonably
practicable after receipt of such notice but no more than three (3) Business
Days thereafter (but in no event shall the Settlement Date occur prior to the
date on which it would have otherwise occurred but for the provisions of this
paragraph (a)); provided that the related Net Settlement Amount shall be the
same as the Net Settlement Amount but for the provisions of this paragraph (a).

(2)  Conversion Exercise Condition. Party A may not exercise any Warrant
hereunder, and Automatic Exercise shall not apply with respect thereto, unless
and until a Conversion Event occurs on or after the Settlement Cutoff Date (in
which case such condition shall be deemed to be satisfied with respect to a
number of Warrants equal to the total Number of Warrants multiplied by the
related Expiration Ratio).  "Expiration Ratio" means, with respect to any
Conversion Event, the ratio of (a) the principal amount of Reference Notes
converted in connection therewith to (b) the total principal amount of Reference
Notes originally issued.

(b)        Conversion Notices, Etc.  If the Issuer receives notice of a
conversion of the  Convertible Notes due January 1, 2024 (the "Maturity Date"),
first putable January 1, 2009 with an original principal amount of $150,000,000
(such Notes, the "Reference Notes", the Indenture under which such Reference
Notes are issued, the "Reference Indenture", and such conversion a "Conversion
Event"), then it shall promptly (and in any event within two Business Days
following the date on which the Issuer receives such conversion notice provide a
written notice to Party A, through the Agent, specifying the details of such
event, including the principal amount of Reference Notes being converted and the
related conversion settlement date.  The Issuer further covenants to Party A
that it shall promptly notify Party A of each Amendment Event (including in such
notice a detailed description of any such amendment) and Repayment Event
(identifying in such notice the nature of such Repayment Event and the principal
amount of Reference Notes being paid).  The Issuer hereby acknowledges and
agrees that its obligations under this paragraph shall continue notwithstanding
any transfer by it of any of its rights or obligations to any other person or
entity in accordance with Section 8 below.

4.         Delivery of Shares:

Subject to Section 9 below, if Party B is obligated to deliver Shares to Party A
pursuant to the terms of this Confirmation (including, for the avoidance of
doubt, pursuant to Section 5(c) hereof), Party B may elect to deliver such
Shares in accordance with any of the following:

(a)        if, in the reasonable determination of Party B, such Shares can be
delivered such that they may be sold free of any limitation on transfer imposed
by reason of material contractual limitations imposed on Party B and may be sold
by Party A after such delivery in the United States without any registration
under the Securities Act of 1933, as amended (the "Securities Act") and without
volume limitations or restrictions on the manner of sale, then Party B shall at
the time of such election deliver an opinion of counsel (from counsel reasonably
acceptable to Party A and in form and substance reasonably satisfactory to Party
A) confirming that such Shares after delivery may be sold free of any limitation
on transfer imposed by reason of material contractual limitations imposed on
Party B and may be sold by Party A after such delivery in the United States
without any registration under the Securities Act and without volume limitations
or restrictions on the manner of sale, then Party B may deliver such Shares to
Party A without compliance with the procedures set forth on Appendix A or
Appendix B hereto; provided that, if no opinion is delivered to Party A in
accordance with this paragraph (a), then Party B shall deliver such Shares in
accordance with paragraph (b) or (c) below;

(b)        Party B may register such Shares and otherwise satisfy each of the
terms and procedures set forth on Appendix A hereto (a "Registered Offering")
and deliver such Shares pursuant to such Registered Offering; provided that if
no such Registered Offering is effected, Party A shall deliver such Shares in
accordance with the procedures set forth on Appendix B hereto; or

(c)        Party B may, or if Party B is unable to deliver such Shares pursuant
to the terms of paragraphs (a) and (b) above, shall, deliver such Shares
pursuant to an offering that is exempt from the registration requirements of the
Securities Act, and that shall otherwise comply with the terms and procedures
(including the obligation, if applicable, to deliver additional Shares) set
forth on Appendix B hereto (an "Exempt Offering").

5.         Discharge of certain payment obligations:

Subject to Section 9 below:

(a)        For the purposes of this Section 5 the terms of Section 9.7 of the
Equity Definitions shall be deemed to apply to this Transaction.

(b)        If Party B shall owe Party A any amount pursuant to Section 9.7 of
the Equity Definitions (except in the event of a Nationalization, an Insolvency
or a Merger Event in which the merger consideration to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6 of the Agreement
(except in the event of an Event of Default, other than by virtue of Bankruptcy,
with respect to which Party B is the Defaulting Party) (in any such case, such
amount owed shall be a "Payment Obligation"), then Party B may elect to satisfy
such Payment Obligation by delivering to Party A, through the Agent, Shares.  If
Party B fails to communicate such election to Party A by such time, it shall be
deemed that Party B did not make such election and the terms of Section 9.7 of
the Equity Definitions or of Section 6 of the Agreement, as the case might be,
will apply.

(c)        If Party B makes such election, then Shares with a value (determined
by the Calculation Agent acting to maximize the proceeds of the sale thereof
(net of any fees and commissions, including without limitation, underwriting or
placement fees at the time of such sale)) equal to the amount of the Payment
Obligation described in paragraph (b) above shall be delivered in accordance
with Section 4 of this Confirmation (and, if applicable, the terms set forth on
Appendix A or Appendix B hereto, as applicable, shall apply mutatis mutandis);
provided that for purposes of such application: (i) any deliveries in respect
thereof shall be made on the date of payment or delivery required by Section 9.7
of the Equity Definitions or Section 6 of the Agreement, as the case may be; and
(ii) the Final Resale Date, in the case of an Exempt Offering, shall be the
second Exchange Business Day immediately following such date of delivery.  For
the avoidance of doubt, Section 6 of this Confirmation shall apply to any
discharge of a Payment Obligation pursuant to this Section 5.

6.         Maximum Number of Shares to be Delivered:

            Subject to Section 9 below, the maximum number of Shares that Party
B shall be required to deliver to Party A in relation to this Transaction shall
be equal to two times the Number of Warrants (the "Maximum Number of Shares to
be Delivered").

7.         Additional Agreements of the Parties:

Subject to Section 9 below:

(a)        In the event of the bankruptcy of Party B (if it is the Issuer),
Party A agrees that (1) Party A shall not have rights or assert a claim in
respect of this Transaction that is senior in priority to the rights and claims
available to the shareholders of the common stock of Party B, and (2) Party A
shall not set off any claim in respect of this Transaction against any amounts
owing by Party A to Party B under any other transaction between the parties.

(b)        The parties acknowledge that this Transaction is not secured by any
collateral that would otherwise secure the obligations of Party B herein
pursuant to the Agreement.  Without limiting the generality of the foregoing,
this Transaction will not be considered to create obligations covered by any
collateral credit support annex to the Agreement and will be disregarded for the
purposes of calculating any exposures pursuant to any such annex.

8.         Transfer:

(a)        Notwithstanding Section 7 of the Agreement, Party A may transfer its
rights and obligations under this Transaction at any time in its reasonable
discretion (subject to any applicable federal or state laws, regulations or
other requirements).

(b)        Notwithstanding Section 7 of the Agreement, Party B may transfer its
rights and obligations under this Transaction with the consent of Party A (such
consent not to be unreasonably withheld), subject to any applicable federal or
state laws, regulations or other requirements, and subject in all cases to Party
A's standard credit approval and compliance processes (including, without
limitation, the execution and delivery by the transferee, if required by Party
A, of a Credit Support Annex containing Party A's standard terms).

9.         Applicability and Inapplicability of Certain Provisions:

(a)        The second sentence of Section 3(b) of this Confirmation shall
constitute a continuing obligation of the Issuer, and Sections 10(a) and (b) and
Appendices A and B shall continue to apply to the Issuer, notwithstanding any
transfer of its rights or other obligations in accordance with Section 8 above.

(b)        Sections 4, 5, 6 and 7 of this Confirmation shall not be applicable
to Party B if Party B is not the Issuer or any of its affiliates.

10.        Additional Agreements, Representations and Covenants of Party B,
Etc.:

(a)        Party B hereby represents and warrants to Party A, on each day from
the Trade Date to and including the date that is the earliest of (x) the date by
which Party A is able to initially complete a hedge of its position created by
this Transaction, (y) the date that is five (5) Exchange Business Days following
the expiration of the period during which the Initial Purchaser is permitted to
exercise its option to purchase additional Reference Notes, and (z) the date
that is five (5) Exchange Business Days following the exercise by the Initial
Purchaser of its option to purchase additional Reference Notes, that:

(1)        it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period (in each case other
than Shares purchased from or through Party A); and

(2)        it has publicly disclosed all material information necessary for it
to be able to purchase or sell Shares in compliance with applicable federal
securities laws and that it has publicly disclosed all material information with
respect to its condition (financial or otherwise).

(b)        Each of Party A and Party B hereby agrees that from the Trade Date
through to and including the Settlement Date, it will comply in all material
respects with all corporate or, if applicable, similar laws affecting its
ability to perform its obligations under this Transaction, including any such
requirements of the Commission or any applicable law.

(c)        Each of Party A and Party B hereby represents and warrants that (1)
it has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of this Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
its part; and this Confirmation has been duly and validly executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms; and (2) neither the execution and
delivery of this Confirmation nor the incurrence or performance of obligations
of it hereunder will conflict with or result in a breach of, or require any
consent under, the certificate of incorporation or by‑laws (or any equivalent
documents) of it, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which it or any of its affiliates is a party or by
which it or any of its affiliates is bound or to which it or any of its
affiliates is subject, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

(d)        If the Initial Purchaser party to the Purchase Agreement (as defined
below) exercises its right to receive additional Reference Notes pursuant to the
Initial Purchaser's option to purchase additional Reference Notes, then Party A
and Party B will (i) enter into a confirmation for a Warrant on substantially
identical terms, including pricing, to this Confirmation with respect to such
additional Reference Notes or (ii) amend this Confirmation to provide for such
increase in Reference Notes (such additional confirmation or amendment to this
Confirmation to provide for the payment by Party A to Party B of the additional
premium related thereto).

(e)        Party B shall deliver an opinion of counsel to Party A in form and
substance satisfactory to Party A and Party B.

(f)        If an event occurs that results in a put of any Reference Notes to
the Issuer by the holders thereof pursuant to the terms of the Reference
Indenture (other than in connection with a Repayment Event), then this
Transaction shall terminate automatically in respect of the number of Warrants
whose ratio to the total Number of Warrants is equal to the ratio of the
principal amount of Reference Notes that cease to be outstanding in connection
with or as a result of such event to the total principal amount of Reference
Notes originally issued (and, for the avoidance of doubt, if the principal
amount of Reference Notes that cease to be outstanding is less than the total
principal amount outstanding of Reference Notes, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein).

(g)        The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19. 

(h)        Party A hereby agrees that from the Trade Date through to and
including each Settlement Date, it will:

(1)        use its reasonable efforts to not become an "affiliate" of Party B as
such term is defined in Regulation 144(a)(1) under the Securities Act;

(2)        not vote any Shares, as to which it has the right to exercise a vote;
and

(3)        not permit any director, officer, employee, agent or affiliate to
serve as a member of the board of directors of Party B.

11.        Additional Termination Events:

            The occurrence of the following shall be Additional Termination
Events with respect to Party B (which shall be the sole Affected Party and this
Transaction shall be the sole Affected Transaction):

(a)        the transactions contemplated by the Purchase Agreement among the
Issuer and Credit Suisse First Boston LLC, as Initial Purchaser, dated as of
December 17, 2003 (the "Purchase Agreement") relating to the purchase of the
Reference Notes shall fail to close as a result of any breach by the Issuer of
its obligations thereunder or as a result of any action, or failure to act, by
the Issuer thereunder, in which case the entirety of this Transaction shall
terminate automatically (and, for purposes of determining Loss in relation to
any such Additional Termination Event, it shall be assumed that all conditions
to the exercise of the Warrants have occurred);

(b)        a Conversion Event occurs prior to the Settlement Cutoff Date, which
shall constitute an Additional Termination Event in respect of the portion of
this Transaction covering a number of Warrants equal to the total Number of
Warrants multiplied bythe ratio of (1) the principal amount of Reference Notes
converted in connection therewith to (2) the total principal amount of Reference
Notes originally issued (and, for the avoidance of doubt, if the principal
amount of Reference Notes that cease to be outstanding as a result of such
Conversion Event is less than the total principal amount outstanding of
Reference Notes, then the terms of this Transaction shall continue to apply with
respect to the remaining Warrants hereunder, subject to the terms and conditions
set forth herein);

(c)        an Amendment Event occurs, in which case the entirety of this
Transaction shall terminate automatically; or

(d)        a Repayment Event occurs, in which case this Transaction shall
terminate automatically in respect of the number of Warrants whose ratio to the
total Number of Warrants is equal to the ratio of the principal amount of
Reference Notes that cease to be outstanding in connection with or as a result
of such Repayment Event to the total principal amount of Reference Notes
originally issued (and, for the avoidance of doubt, if the principal amount of
Reference Notes that cease to be outstanding is less than the total principal
amount outstanding of Reference Notes, then the terms of this Transaction shall
continue to apply, subject to the terms and conditions set forth herein).

In addition, if the transactions contemplated by the Purchase Agreement shall
fail to close for any reason other than those set forth in clause (a) above,
then the entirety of this Transaction shall terminate automatically and no
payments shall be required hereunder.      

For purposes of determining Loss in relation to any such Additional Termination
Event, it shall be assumed that all conditions to the exercise of the Warrants
have occurred.

As used in this Section 11:

                        "Amendment Event" means that the Issuer amends,
modifies, supplements or waives any term of the Reference Indenture or the
Reference Notes if such amendment, modification, supplement or waiver has a
material effect on this Transaction or Party A's ability to hedge all or a
portion of this Transaction, with such materiality determination to be made in
the reasonable discretion of the Calculation Agent.

"Repayment Event" means that (a) any Reference Notes are repurchased or redeemed
(in each case whether in connection with or as a result of a change of control,
howsoever defined,  or for any other reason other than on scheduled repurchase
dates) by the Issuer, (b) any Reference Notes are delivered to the Issuer in
exchange for delivery of any property or assets of the Issuer or any of its
affiliates (howsoever described), (c) any principal of any of the Reference
Notes is repaid prior to the Maturity Date (whether following acceleration of
the Reference Notes or otherwise), or (d) any Reference Notes are exchanged by
or for the benefit of the holders thereof for any other securities of the Issuer
or any of its affiliates (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction.

12.        Matters relating to the Agent:

(a)        Credit Suisse First Boston, New York branch, in its capacity as Agent
will be responsible for (i) effecting this Transaction, (ii) issuing all
required confirmations and statements to Party A and Party B, (iii) maintaining
books and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (iv) unless
otherwise requested by Party B, receiving, delivering, and safeguarding Party
B's funds and any securities in connection with this Transaction, in accordance
with its standard practices and procedures and in accordance with applicable
law.

(b)        Agent is acting in connection with this Transaction solely in its
capacity as Agent for Party A and Party B pursuant to instructions from Party A
and Party B.  Agent shall have no responsibility or personal liability to Party
A or Party B arising from any failure by Party A or Party B to pay or perform
any obligations hereunder, or to monitor or enforce compliance by Party A or
Party B with any obligation hereunder, including, without limitation, any
obligations to maintain collateral.  Each of Party A and Party B agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of this Transaction.  Agent shall
otherwise have no liability in respect of this Transaction, except for its gross
negligence or willful misconduct in performing its duties as Agent.

(c)        Any and all notices, demands, or communications of any kind relating
to this Transaction between Party A and Party B shall be transmitted exclusively
through Agent at the following address:

Credit Suisse First Boston, New York branch
Eleven Madison Avenue
New York, NY 10010-3629

For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213

For all other communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 /
(212) 538 1193 / (212) 538 6886

(d)        The date and time of the Transaction evidenced hereby will be
furnished by the Agent to Party A and Party B upon written request.

(e)        The Agent will furnish to Party B upon written request a statement as
to the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

(f)        Party A and Party B each represents and agrees (i) that this
Transaction is not unsuitable for it in the light of such party's financial
situation, investment objectives and needs and (ii) that it is entering into
this Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

13.        Account Details:

                       Payments to Agent:                   The Bank of New York
                                                                       Swift:   
IRVTUS3N
                                                                       A/C:    
Credit Suisse First Boston
                                                                        A/C#:  
8900374179

                        Payments to Party A:                To be advised

                        Payments to Party B:                 To be advised

                        Deliveries to Party B:                To be advised

Credit Suisse First Boston International is regulated by The Financial Services
Authority and has entered into this Transaction as principal.  The time at which
this Transaction was executed will be notified to Party B (through the Agent) on
request.

Please confirm that the foregoing correctly sets forth the terms of your
agreement by signing and returning this Confirmation.

Yours faithfully,

CREDIT SUISSE FIRST BOSTON, acting through its New York branch and solely in its
capacity as Agent

By:  /S/THOMAS DECKER
Name:  Thomas Decker
Title:  Vice President Operations

By:  /S/AUGUSTINE VARGETTO
Name:  Augustine Vargetto
Title:  Director Operations
 

Confirmed as of the date first written above:

MENTOR CORPORATION (Party B)

By:  /S/ADEL MICHAEL
Name:  Adel Michael
Title:  CFO


CREDIT SUISSE FIRST BOSTON INTERNATIONAL (Party A)

By:  /S/ANDREW WALTON
Name:  Andrew Walton
Title:  Attorney-in-Fact

By:  /S/NICK HORNSEY
Name:  Nick Hornsey
Title:  Attorney-in-Fact

--------------------------------------------------------------------------------

APPENDIX A
to the
CONFIRMATION
of a
TRANSACTION
between
CREDIT SUISSE FIRST BOSTON INTERNATIONAL
and
MENTOR CORPORATION

Terms and Procedures Relating to a Registered Offering

The terms and procedures relating to a Registered Offering are as follows:

(a)        Prior to the beginning of the relevant Reference Price Period, Party
B shall file with the United States Securities and Exchange Commission (the
"Commission") pursuant to the Securities Act a registration statement on Form
S-3 (or any successor form thereto) or such other form as is acceptable to Party
A and Party B, in respect of at least a number of Shares sufficient to cover the
number of Shares to be sold in respect of this Transaction, including a number
of Shares equal to the Maximum Number of Shares to be Delivered; such
registration statement shall have been declared effective with respect to such
Shares (the "Registration Statement") and no stop order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceedings for such purpose shall be pending before or threatened by the
Commission.

(b)        To the extent required to effect such Registered Offering, Party A
will use reasonable efforts, and shall use reasonable efforts to cause any
Selling Agent engaged by Party A and any underwriter(s), to cooperate with Party
B in order to comply in all material respects with the Registration Procedures. 
"Selling Agent" shall mean a broker dealer registered with the Commission under
Section 15 of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and for purposes of this Transaction, the Selling Agent may also be an
underwriter.

(c)        Party B shall have reserved and have available, free from pre-emptive
rights, out of its authorized but unissued capital stock the number of Shares of
Capital Stock that would be issuable with respect to such payment, for the
purpose of effecting the delivery of any amount of Shares due from Party B as
provided in the Confirmation.

(d)        Party B, at the request of Party A, shall deliver an underwriting
agreement on commercially reasonable terms, naming Party A, or its designee, as
underwriter, together with such other agreements, certificates and instruments
as Party A may reasonably require either pursuant to such underwriting agreement
or as are customarily provided together with such underwriting agreement.

(e)        Party B shall have registered and qualified such Shares under such
securities or "blue sky" laws of such States and other jurisdictions in the
United States of America and Puerto Rico as Party A or any underwriter shall
have reasonably requested, and shall have done any and all other acts and things
as may be reasonably necessary to be done by Party B to enable Party A or any
underwriter to consummate the disposition in such jurisdictions of the Shares
covered by the Registration Statement; provided that Party B shall not be
required to make any filing or take any action as a result of this paragraph (e)
that would require Party B to qualify as a foreign corporation or file a general
consent to service of process in any jurisdiction.

(f)        Party B shall have caused such Shares and the issuance thereof to be
registered with or approved by such other governmental agencies or authorities
in the United States of America as may be reasonably necessary to be done by
Party B to enable Party A or any underwriter to consummate the disposition of
such Shares.       

(g)        Party B shall have (i) given Party A and its underwriter(s), if any,
and their respective counsel and accountants, the opportunity to participate in
the preparation of all materials filed with the Commission pursuant to the
requirements of either the Securities Act or the Exchange Act or any other
governmental agency (the "Filed Materials") prior to the first day of a sale
period (a "Sale Period"), (ii) furnished to each of them copies of all such
Filed Materials (and all documents incorporated therein by reference)
sufficiently in advance of filing to provide them with a reasonable opportunity
to review such documents and comment thereon, (iii) given each of them such
access to its books and records and such opportunities to discuss the business
of Party B with its officers and the independent public accountants who have
issued a report on its financial statement as shall be reasonably necessary, in
the opinion of Party A and such underwriter(s) or their respective counsel, to
conduct a reasonable investigation (within the meaning of the Securities Act)
with respect to such Filed Materials, (iv) delivered to Party A and its
underwriter(s), if any, the financial statements of Party B filed with the
Commission, (v) included in such Filed Materials material, furnished to Party B
in writing, which in the reasonable judgment of Party A or its underwriter(s),
if any, subject to the consent of Party B (which shall not be unreasonably
withheld), should be included with respect to Party A, Party A's underwriter(s)
and the "Plan of Distribution", including, without limitation, language to the
effect that the holding by Party A of the Shares is not to be construed as a
recommendation by Party A of the investment quality thereof and (vi) if
requested by Party A, deleted from such Filed Materials any reference to Party A
by name or otherwise if in the written opinion of counsel to Party A, acceptable
in form and substance to Party B, such reference to Party A by name or otherwise
is not required by the Securities Act or any similar Federal statute or
applicable law then in force.

(h)        Party B shall have furnished to Party A and any underwriter,
addressed to Party A and any such underwriter and dated the first day of the
Sale Period, (i) an opinion of counsel for Party B (which opinion may be from
internal counsel for Party B) and (ii) a "cold comfort" letter signed by the
independent public accountants who have issued a report on Party B's financial
statements included in such Registration Statement, each in form and substance
satisfactory to Party A and any such underwriter and their respective counsel
covering substantially the same matters with respect to such Shares and the
offering, sale and issuance thereof and the financial statements of Party B as
are customarily covered in opinions of issuer's counsel and in accountants'
letters delivered to underwriter(s) in underwritten public offerings of
securities and, in the case of the accountants' letter, such other financial
matters as Party A may have reasonably requested.

(i)         Party B shall have complied with all applicable provisions of the
Securities Act and the Exchange Act, all applicable rules of the Commission and
all other applicable laws, rules and regulations of any governmental or
regulatory authority with respect to such Filed Materials and such Shares and
the offering, sale and issuance thereof.

(j)         Party B shall have caused all such Shares to be listed on the
Exchange and on each securities exchange on which similar securities issued by
Party B are then listed.

(k)        Party B shall have provided a transfer agent and registrar for such
Shares.

(l)         Party B shall have taken such other actions as Party A or any
underwriter of such Shares shall have reasonably requested in order to expedite
or facilitate the disposition of such Shares.

(m)       Party B shall provide Party A and its underwriter(s), if any, with
indemnity and contribution in form and substance reasonably acceptable to Party
A covering such matters relating to the Shares, the Filed Materials, and such
other matters as Party A shall reasonably request.

(n)        Party B shall have paid all customary costs and expenses reasonably
incurred in connection with the foregoing, including, but without limitation,
all underwriting fees relating to the sale of the Shares.

(o)        Party B shall deliver all such registered Shares through the
Clearance System.

(p)        If Party B is not the Issuer, then references above in this Appendix
A to Party B shall be deemed to be references to the Issuer as necessary, and
Party B agrees to use its best efforts to comply with the Registration
Procedures set forth above.

--------------------------------------------------------------------------------


APPENDIX B
to the
CONFIRMATION
of a
TRANSACTION
between
CREDIT SUISSE FIRST BOSTON INTERNATIONAL
and
MENTOR CORPORATION

Terms and Procedures Relating to an Exempt Offering

The terms and procedures relating to an Exempt Offering are as follows:

(a)        The Calculation Agent shall determine the Net Settlement Amount with
respect to the related Expiration Date in accordance with the Settlement Terms
set forth in the Confirmation.

(b)        On the Business Day following the end of the Reference Price Period,
Party B shall deliver to Party A, in accordance with the other provisions of
this Appendix B, the number of shares that the Calculation Agent reasonably
estimates to be the number of Shares that will produce Net Proceeds (as defined
below) at least equal to such Net Settlement Amount.

(c)        Party A, through the Selling Agent or any underwriter(s), shall sell
all, or such lesser portion as may be required hereunder, of such Shares.

The proceeds of each sale in accordance with this Appendix B, net of any fees
and commissions (including, without limitation, underwriting or placement fees),
together with carrying charges and expenses incurred in connection with such
offer and sale of the Shares (including, but without limitation to, the covering
of any over-allotment or short position (syndicate or otherwise)) are referred
to the "Net Proceeds" of such sale, in each case, customary for similar
transactions under the circumstances at the time of such sale.

If the aggregate Net Proceeds of all such sales is less than the Net Settlement
Amount for such Expiration Date, then:

(1)        on the date on which Party A determines that there was a shortfall
(the "Shortfall Determination Date") Party A shall notify Party B of the amount
of such shortfall and provide evidence of the same to Party B;

(2)        on the Exchange Business Day next succeeding the Shortfall
Determination Date (the "Election Date"), Party B shall deliver to Party A,
through the Agent, a notice of its election either to pay to Party A, through
the Agent, an amount in U.S. Dollars equal to such shortfall or to deliver to
Party A, through the Agent, additional Shares;

(3)        if Party B so elects to pay Party A such shortfall, then on the
Currency Business Day next succeeding the Election Date Party B shall pay to
Party A, through the Agent, an amount in U.S. Dollars equal to such shortfall;
and

(4)        if Party B so elects to deliver additional Shares, then on the first
Clearance System Business Day following the Election Date Party B shall deliver
to Party A, through the Agent, additional Shares (meeting the conditions
specified herein with respect to the Shares initially delivered to Party A under
paragraph (b) above) in such number as the Calculation Agent reasonably
estimates to be the number of Shares that will produce Net Proceeds at least
equal to such shortfall, and thereafter Party A, through the Selling Agent or
any underwriter(s), shall sell all, or such lesser portion as may be required
hereunder, of such Shares.

The provisions of this paragraph (c) shall be repeated with respect to such
additional Shares until the aggregate Net Proceeds from the sales of all Shares
delivered by Party B under paragraph (b) above and this paragraph (c) shall be
at least equal to the Net Settlement Amount for such Expiration Date (with the
date on which the final sale of Shares occurs being referred to herein as the
"Final Resale Date" for such Expiration Date), provided that the aggregate
number of Shares sold pursuant to this Appendix B with respect to all Expiration
Dates shall not exceed the Maximum Number of Shares to be Delivered.

Party A shall retain all Net Proceeds of all such sales, provided that if the
aggregate Net Proceeds of all such sales exceeds the Net Settlement Amount for
such Expiration Date, then Party A will refund such excess to Party B in U.S.
Dollars on the date that is three (3) Currency Business Days following such
Final Resale Date.  If any portion of the Shares delivered to Party A remains
unsold after the Final Resale Date, then Party A shall return such unsold Shares
to Party B on such Final Resale Date.

(d)        Party B agrees to comply with the reasonable requests of Party A, the
Selling Agent, any placement agent and any purchaser of the Shares, and Party A
agrees to use commercially reasonable means to effect each offer and sale of
Shares at commercially reasonable prices in light of the market conditions and
the circumstances of Party B at the time of such offer and sale.  Party B hereby
acknowledges that any Shares sold pursuant to an Exempt Offering may be sold at
prices that are less than the prices that may otherwise be available if such
Shares were to be sold pursuant to a registered public offering or at prices
observed in the secondary market.

(e)        Neither Party A nor the Selling Agent nor any other party shall have
any obligation to commence any offer and sale of any Shares in respect of an
Exempt Offering until such conditions as any purchasers or the Selling Agent, or
their respective counsel, may reasonably require to comply with any laws or
regulations directly applicable to the offer and sale of the shares are
satisfied. 

(f)        For purposes of this Appendix B, the Net Settlement Amount shall be
deemed to be the Net Settlement Amount (determined as provided in the
Confirmation to which this Appendix B is attached) plus an additional amount
(determined from time to time by the Calculation Agent in its commercially
reasonable judgment) attributable to interest that would be earned on such Net
Settlement Amount (increased on a daily basis to reflect the accrual of such
interest and reduced from time to time by the amount of Net Proceeds received by
Party A as provided herein) at a rate equal to the open Federal Funds Rate plus
the Spread for the period from, and including, such Settlement Date to, but
excluding, the related Final Resale Date and calculated on an Actual/360 basis. 
The foregoing provision shall be without prejudice to Party A's rights under the
Agreement (including, without limitation, Sections 5 and 6 thereof).

            As used in this paragraph (f), "Spread" means, with respect to any
Net Settlement Amount, the credit spread over the applicable overnight rate that
would be imposed if Party A were to extend credit to Party B in an amount equal
to such Net Settlement Amount, all as determined by the Calculation Agent using
its commercially reasonable judgment as of the related Settlement Date. 
Commercial reasonableness shall take in to consideration all factors deemed
relevant by the Calculation Agent, which are expected to include, among other
things, the credit quality of Party B (and any relevant affiliates) in the
then-prevailing market and the credit spread of similar companies in the
relevant industry and other companies having a substantially similar credit
quality.

(g)        If Party B is not the Issuer, references above in this Appendix B to
Party B shall be deemed to be references to the Issuer as necessary, and Party B
agrees to use its best efforts to comply with the Registration Procedures set
forth above.